Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 8, and 15, the phrase “from a database and by the server computing system” renders the claim indefinite because the term “the server computing system” lacks antecedent basis.
Any claim not specifically addressed under 112(b) is rejected as being dependent on a claim rejected under 112(b).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
2019 Revised Patent Eligibility Guidance (PEG): Step 1:
Claims 1 - 7 are drawn to a system for making health-related predictions, which is within the four statutory categories (i.e., machine). Claims 8 - 14 are drawn to a computer readable storage medium comprising instructions which when executed by a processor cause a machine to implement a method for making health-related predictions, which is within the four statutory categories (i.e., a manufacture). Claims 15 - 20 are drawn to a computer implemented method for making health-related predictions, which is within the four statutory categories (i.e., a process).
2019 PEG: Step 2A - Prong One:
Regarding Prong One of Step 2A of the 2019 PEG (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims.  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes.
Representative independent claim 1 includes limitations that recite at least one abstract idea.  Specifically, independent claim 1 recites: 
1. A system for performing patient engagement, the system comprising: 

performing, by the server computing system, pattern recognition to identify one or more patterns in the data identifying the first set of patient records; 
obtaining, from the database and by the server computing system, data identifying a second set of patient records stored in the database, the second set of patient records being different from the first set of patient records; 
generating, by the server computing system, health-related predictions based on the data identifying the second set of patient records and based on the one or more patterns; and 
communicating, by the server computing system, with computing systems of patients associated with the second set of patient records, the communicating including transmitting information related to the health-related predictions to the patients associated with the second set of patient records.

The Examiner submits that the foregoing underlined limitations constitute: (a) “a certain method of organizing human activity” because performing pattern recognition to identify one or more patterns in a data set of patient records, and generating health-related predictions for patients in a second set of patient records based on the identified one or more patterns under its broadest reasonable interpretation represents managing personal behavior or relationships or interactions between people1, but for the recitation of generic computer components (i.e. a 
Accordingly, claim 1 describes at least one abstract idea.
Furthermore, the abstract idea for Claim 1 is identical as the abstract idea for Claim 8, because the only difference between Claims 1 and 8 is that Claim 8 recites a computer program product executed by a processor which as discussed below is deemed to merely be an “additional element”, whereas Claim 1 recites a system. Furthermore, the abstract idea for Claim 1 is identical as the abstract idea for Claim 15, because the only difference between Claims 1 and 15 is that Claim 15 recites a computer implemented method, whereas Claim 1 recites a system. 
Dependent claims 2-7, 9-14, and 16-20 include other limitations for example claims 2, 9, 16 further recite details data included in the first set of date, i.e., that it included training data and test data and that pattern recognition is performed using the training data, claims 3, 10, 17 further recites that the pattern recognition is performed using supervised machine learning, claims 4, 11, 18 further recites that the training data includes input data associated with characteristic information of each patient and output data associated with at least one health condition; claims 5, 12, 19 further recite that the second set of patient records is associated with patients having cancelled health related appointments; claims 6, 7, 8, 9, 20 further recite that the second set of patient records is also associated with patients not having cancelled health-related appointments, and that each of the predictions is personalized for a patient associated with a patient record in the second set of patient records; but these only serve to further limit the abstract idea, and hence are nonetheless directed toward fundamentally the same abstract idea(s) as independent claims 1, 8, and 15.
2019 PEG: Step 2A - Prong Two:
Regarding Prong Two of Step 2A of the 2019 PEG, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”  
In the present case, claims 1 - 20 as a whole do not integrate the abstract idea into a practical application because they do not impose meaningful limits on practicing the abstract idea. The additional elements or combination of additional elements, beyond the above-noted at least one abstract idea are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the “abstract idea(s)”), amount to no more than a recitation of:
1. A system for performing patient engagement, the system comprising: 
obtaining, from a database and by the server computing system, data identifying a first set of patient records stored in the database, the first set of patient records associated with patients having cancelled health-related appointments because of a shared-health event (apply it/use computer as tool/equivalent - see MPEP 2106.05(f)) (insignificant extra-solution activity - see MPEP 2106.05(g) – Symantec, 838 F.3d at 1321 & MPEP 2106.05(g)(3)); 
performing, by the server computing system, pattern recognition to identify one or more patterns in the data identifying the first set of patient records (apply it/use computer as tool/equivalent - see MPEP 2106.05(f)); 
obtaining, from the database and by the server computing system, data identifying a second set of patient records stored in the database, the second set of patient records being different from the first set of patient records (apply it/use computer as tool/equivalent - see MPEP 2106.05(f)) (insignificant extra-solution activity - see MPEP 2106.05(g) – Symantec, 838 F.3d at 1321 & MPEP 2106.05(g)(3)); 
generating, by the server computing system, health-related predictions based on the data identifying the second set of patient records and based on the one or more patterns (apply it/use computer as tool/equivalent - see MPEP 2106.05(f)) (general linking use to field of use - see MPEP 2106.05(h)); and 
communicating, by the server computing system, with computing systems of patients associated with the second set of patient records, the communicating including transmitting information related to the health-related predictions to the patients associated with the second set of patient records (apply it/use computer as tool/equivalent - see MPEP 2106.05(f)) (insignificant extra-solution activity - see MPEP 2106.05(g) – Symantec, 838 F.3d at 1321 & MPEP 2106.05(g)(3)).

Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instruction to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea – see MPEP 2106.05(f) – similarly, the current invention merely adds the words “apply it” to the abstract idea of performing pattern 
A commonplace business method or mathematical algorithm being applied on a  general purpose computer, e.g., see Alice Corp. v. CLS Bank – similarly, the current invention merely implements the claimed limitations on a general purpose computer, e.g., see [0040] and [0126]-[0150] of Applicant’s originally filed Specification disclose that the claimed invention is to be performed utilizing a general purpose computer (including the claimed database, a server computing system including a processor, and computing system of patients) and nothing beyond that; 
Adding insignificant extra-solution activity to the judicial exception such as data gathering by obtaining the data identifying a first set of patient records and the data identifying a second set of patient records and data output by outputting information related to the health-related predictions – see MPEP 2106.05(g);
Generally linking the use of the judicial exception to a particular technological environment or field of use – for example, the recitation of “generating, by the server computing system, health-related predictions based on the data identifying the second set of patient records and based on the one or more patterns”, which amounts to limiting the abstract idea to the field of Healthcare/the environment of computers – see MPEP 2106.05(h).
claim 1 and analogous independent claims 8 and 15 as a whole do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The dependent claims 2-7, 9-14, and 16-20 merely further define the abstract idea or fail to integrate the abstract idea into a practical application and are, therefore, directed to an abstract idea for similar reasons as given above: 
Claim 2, 9, 16 further recite details data included in the first set of date, i.e., that it included training data and test data and that pattern recognition is performed using the training data (merely further limiting the abstract idea). 
Claim 3, 10, 17 further recites that the pattern recognition is performed using supervised machine learning (apply it/use computer as tool/equivalent - see MPEP 2106.05(f)) (general linking use to field of use - see MPEP 2106.05(h)). Examiner notes that the generic recitation of using supervised learning models being “machine” learning models does not take the claim out of the above abstract idea category because such recitation merely amounts to, at such high level of generality, generally linking use of the abstract idea to a particular technological environment or field of use without altering or affecting how the steps of the at least one abstract idea are performed (see MPEP § 2106.05(h)) and using a computer or other machinery as a tool to perform the above-noted at least one abstract idea (see MPEP § 2106.05(f)).
Claim 4, 11, 18 further recites that the training data includes input data associated with characteristic information of each patient and output data associated with at least one health condition (merely further limiting the abstract idea). 
Claim claims 5, 12, 19 further recite that the second set of patient records is associated with patients having cancelled health related appointments (merely further limiting the abstract idea). 
Claim 6, 7, 8, 9, 20 further recite that the second set of patient records is also associated with patients not having cancelled health-related appointments, and that each of the predictions is personalized for a patient associated with a patient record in the second set of patient records (merely further limiting the abstract idea). 
Thus, when the above additional limitations are considered as a whole along with the limitations directed to the at least one abstract idea, the at least one abstract idea is not integrated into a practical application. Therefore, the claims are directed to at least one abstract idea.
2019 PEG: Step 2B:
Regarding Step 2B of the 2019 PEG, representative independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.
When viewed as a whole, claims 1-20 do not include additional limitations that are sufficient to amount to significantly more than the judicial exception because the claims recite processes that are routine and well-known in the art and simply implements the process on a computer(s) is not enough to qualify as “significantly more.” Furthermore, the additional elements or combination of elements in the claims, other than the abstract idea per se, amount to no more than a recitation of:
Well-understood, routine, conventional activities previously known to the industry: 
Generic computer structure that serves to perform generic computer functions that serve to merely link the abstract idea to a particular technological environment (i.e., see [0040] and [0126]-[0150] of Applicant’s originally filed specification) – e.g., Applicant’s specification [0137] discloses that “the term "server" is meant to include a computing system" and [0040] further discloses “Examples of well-known computing systems ... include, but are not limited to, personal computers, server computers, hand-held or laptop devices, multiprocessor systems, microprocessor-based systems, set top boxes, programmable consumer electronics, mini-computers, mainframe computers, distributed computing environments that include any of the above systems or devices, and the like.” which discloses that the additional elements identified above comprise a plurality of different types of generic computing systems that are configured to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry;  
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instruction to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea – see MPEP 2106.05(f) – similarly, the current invention merely adds the words “apply it” to the abstract idea of performing pattern recognition to identify one or more patterns in a data set of patient records, and generating health-related predictions for patients in a second set of patient records based on the 
Adding insignificant extra-solution activity to the judicial exception such as data gathering by obtaining the data identifying a first set of patient records and the data identifying a second set of patient records and data output by outputting information related to the health-related predictions – see MPEP 2106.05(g); 
MPEP 2106.05(d)(II) and Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 recognize that receiving and transmitting, i.e., outputting, information over a network is well understood, routine, and conventional activities.  
MPEP 2106.05(d)(II) and Versata Dev. Group, Inc. v. SAP Am., Inc., 115 USPQ2d 1681, 1701 (Fed. Cir. 2015) recognize that storing and retrieving information in memory is well understood, routine, and conventional activities.  
Generally linking the use of the judicial exception to a particular technological environment or field of use – for example, the recitation of “generating, by the server computing system, health-related predictions based on the data identifying the second set of patient records and based on the one or more patterns”, which amounts to limiting the abstract idea to the field of Healthcare/the environment of computers – see MPEP 2106.05(h);
Specifying that the abstract idea is executed in a computer environment, because this requirement merely limits the claims to a particular field, e.g., see FairWarning v. Latric Sys. – similarly, the current invention only requires that the limitations be performed by any generic computer by utilizing a database, a server computing system, and computing system of patients. 
The dependent claims also do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the dependent claims do not integrate the at least one abstract idea into a practical application.
Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Furthermore looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and their collective function merely provide conventional computer implementation.
Therefore claims 1-20 are rejected under 35 USC §101 as being directed to non-statutory subject matter. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 8, 15 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0344710 to Hu et al (hereinafter Hu) in view of Kowalczyk, “Hospitals cancel hundreds of non-urgent procedures, surgeries, and medical appointments”, The Boston Globe, March 17, 2020 (hereinafter Kowalczyk) and further in view of US 2017/0357771 Connolly et al (hereinafter Connolly).
Regarding claim 1, Hu discloses a system for performing patient engagement, the system ([0043] discloses that the system is for developing a patient engagement plan, i.e., performing patient engagement) comprising: 
obtaining, from a database and by the server computing system, data identifying a first set of patient records stored in the database, the first set of patient records associated with patients having a shared characteristic ([0060] discloses that a feature selection algorithm executed by a computing device including a processor, i.e., a server computing system, utilizes, i.e., obtains, training data stored in a database to identify global risk factors; [0055] discloses that the training data includes historical patient’s longitudinal records, i.e., data identifying a first set of patient records and associated with patients; [0051] that the first set of patients have a shared characteristic, e.g., heart failure); 
performing, by the server computing system, pattern recognition to identify one or more patterns in the data identifying the first set of patient records ([0049] discloses that risk factors are identified for one or more target events using the above discussed training data and that the target events include the onset of a disease or mortality of the patient; [0060] discloses utilizing known feature selection algorithms to identify global risk factors for desired target events from the training data and performed by a computing device including a processor, i.e., a server computing system, the global risk factors are relevant to the desired target events and are interpreted as recognizing a pattern, i.e., performing pattern recognition; [0076] further explains that these “risk factors” are “predictive patterns of a particular risk factor”); 
obtaining, from the database and by the server computing system, data identifying a second set of patient records stored in the database, the second set of patient records being different from the first set of patient records ([0074]-[0075] disclose obtaining patient records of John doe and John Roe, i.e., a second set of patient records; [0066] discloses that the new/target patients are separate and different patients than those in the training set, i.e., the first set, and that the new/target patient may not be new to the database 308 and their information is used in performing the method of determining their factor, i.e., that the new/target patient records may be stored/obtained from the same database 308 as the training patients records 312; [0060] discloses that the modules of the system 500 depicted in Fig. 6 including the module 514 that obtains the longitudinal records of the new/target patients is performed by a computing device including a processor, i.e., a server computing system); 
generating, by the server computing system, health-related predictions based on the data identifying the second set of patient records and based on the one or more patterns ([0053] discloses generating a personalized time-varying predictive patterns of the global risk factors for a new patient by utilizing global risk factors, i.e., the established patterns; [0076] further discloses that this is a prediction of a personalized risk of a patient to a target event, e.g., hospitalization needed as discussed in [0073] and shown in Fig. 5B; [0060] discloses that the modules of the system 500 depicted in Fig. 6 including the module 524 that performs the calculation of the prediction is performed by a computing device including a processor, i.e., a server computing system); and 
(Fig. 5B & [0073] disclose quantitatively depicting the personalized time-varying predictive patterns and [0076] disclose that the Dr. for patients may utilize the predictive patterns; [0060] discloses that the modules of the system 500 depicted in Fig. 6 is performed by a computing device including a processor, i.e., a server computing system. These paragraphs are interpreted as the doctor obtaining information by the server computing system communicating and transmitting information).

Hu does not specifically disclose: wherein the patient shared characteristic is patients having cancelled health-related appointments because of a shared-health event; and
Communicating, by the server computing system, with computing systems of patients associated with the second set of patient records.

Kowalczyk teaches that it was old and well known in the art of patient management, before the effective filing date of the claimed invention, for a patient shared characteristic to be patients having a cancelled health-related appointments because of a shared-health event (p.1 – teaches “Hospitals across the state have canceled hundreds of non-urgent surgeries for patients, including joint replacements and weight-loss operations, leading procedures to plummet 30 to 50 percent at some large facilities”).
Therefore, it would have been obvious to one of ordinary skill in the art of patient management before the effective filing date of the claimed invention to modify the system for 

Connolly teaches that it was old and well known in the art of healthcare information systems, before the effective filing date of the claimed invention, for a server computing system to communicate with computing systems of patients associated with the second set of patient records ([0052] teaches displaying, i.e., communicating, a patient risk score which is interpreted to be a health-related prediction to the patient associated with the score; Fig. 1 and [0063] teach that the risk score is communicated from the management platform, i.e., a server computing system, to the patient’s access device, e.g., a mobile device as described in [0052], i.e., the computing system of the patient(s)).
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare information systems before the effective filing date of the claimed invention to modify the system for determining a patient health related prediction and communicating the prediction to a physician of the patient as disclosed by the modified combination of Hu/ Kowalczyk to incorporate the for a server computing system to communicate with computing systems of patients associated with the second set of patient records as taught by Connolly in order to directly provide the patient with tangible and relatively immediate feedback, e.g., see Connolly 

Claim 8 and 15 recite substantially similar limitations as those already addressed in claim 1, and, as such, are rejected for substantially the same reasons as given above.
Claims 2, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hu in view of Kowalczyk and further in view of Connolly and further in view of US 2021/0383924 to Rajan et al (hereinafter Rajan).
Regarding claim 2, depending on claim 1, Hu further discloses wherein the data identifying the first set of patient records includes training data, and wherein the pattern recognition is performed using the training data ([0049] discloses that risk factors are identified for one or more target events using the above discussed training data and that the target events include the onset of a disease or mortality of the patient; [0060] discloses utilizing known feature selection algorithms to identify global risk factors for desired target events from the training data, the global risk factors are relevant to the desired target events and are interpreted as recognizing a pattern, i.e., performing pattern recognition; [0076] further explains that these “risk factors” are “predictive patterns of a particular risk factor”).

The modified combination of Hu/Kowalczyk/Connolly does not further disclose wherein the data identifying the first set of patient records includes test data.

Rajan teaches that it was old and well known in the art of healthcare information systems, before the effective filing date of the claimed invention, for the data identifying the first set of ([0084]-[0085] teaches that patient data, as further disclosed in [0057] as including patient records, is utilized to perform feature selection is broken up into training data and test data. See generally [0199]-[0201] disclosing that feature selection is used to identify patterns.). 
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare information systems before the effective filing date of the claimed invention to modify the system for making health predictions including performing pattern recognition through feature selection disclosed by modified combination of Hu/Kowalczyk/Connolly to incorporate for the data identifying the first set of patient records includes test data as taught by Rajan in order to ensure that predictive models are not overfit to the available data, in order to improve generalizability of the models, e.g., see Rajan [0085], and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Claim 9 and 16 recite substantially similar limitations as those already addressed in claim 2, and, as such, are rejected for substantially the same reasons as given above.

Claims 3-7, 10-14, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hu in view of Kowalczyk and further in view of Connolly and further in view of Rajan and further in view of US 2005/0256815 to Reeves et al (hereinafter Reeves).
Regarding claim 3, depending on claim 2, the modified combination of Hu/Kowalczyk/Connolly/Rajan discloses performing pattern recognition by utilizing feature selection algorithms as discussed above in claim 1, e.g., Hu [0049], [0060], and [0076]. 

Reeves teaches that it was old and well known in the art of healthcare data analysis, before the effective filing date of the claimed invention, for pattern recognition is performed using supervised machine learning ([0213] teaches establishing patterns by performing feature selection using supervised training, which as further explained in [0224] is a supervised learning neural network for learning patterns from input/output data pairs.). 
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare data analysis before the effective filing date of the claimed invention to modify the system for making health predictions including performing pattern recognition through feature selection disclosed by the modified combination of Hu/Kowalczyk/Connolly/Rajan to incorporate for pattern recognition to be performed using supervised machine learning as taught by Reeves in order to utilize a technique that is flexible and able to reflect the complexity of data used for their training, e.g., see [0009] and/or to allow the system to evaluate accuracy, e.g., Reeves [0224]-[0225] with the possibility to thereby improve accuracy [0237], and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Regarding claim 4, depending on claim 3, the modified combination of Hu/Kowalczyk/Connolly/Rajan/Reeves further discloses wherein the training data includes input data and output data, wherein the input data is associated with at least characteristic information of each patient, and wherein the output data is associated with at least one health condition (Reeves [0224] discloses that the supervised learning neural network utilizes input-output data pairs to learn patterns; Reeves [0011] discloses that the input data is, e.g., gene expression data, i.e., characteristic information of a patient, and the output data is a condition).
It would have been obvious to modify the modified combination of Hu/Kowalczyk/ Connolly/Rajan to incorporate the teachings of Reeves for at least the same reasons discussed above in claim 3 and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.
 
Regarding claim 5, depending on claim 4, the modified combination of Hu/Kowalczyk/ Connolly/Rajan/Reeves further discloses wherein the second set of patient records is associated at least with patients having cancelled health-related appointments (Hu – [0075]-[0076] disclose that the patients of the second set of patient records included longitudinal records of each patient which capture different patient occurrences including seeing a healthcare provider for an appointment; Kowalczyk – pp. 1-2 teaches that procedures are being cancelled at rates of 30%-50% because of the shared health event of Covid-19. The combined teachings of Hu/Kowalczyk are interpreted as teaching the second set of patients, e.g., John Doe/John Roe may include patients that have had appointments cancelled due to Covid-19 because before the effective filing date of the claimed invention it was known to one of ordinary skill in the art for 30%-50% of patient’s surgery appointments to be cancelled).
It would have been obvious to modify the modified combination of Hu/Kowalczyk/ Connolly/Rajan to incorporate the teachings of Kowalczyk for at least the same reasons discussed above in claim 1 and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

(Hu – [0075]-[0076] disclose that the patients of the second set of patient records included longitudinal records of each patient which capture different patient occurrences including seeing a healthcare provider for an appointment; Kowalczyk – pp. 1-2 teaches that procedures are being cancelled at rates of 30%-50% because of the shared health event of Covid-19. The combined teachings of Hu/Kowalczyk are interpreted as teaching the second set of patients, e.g., John Doe/John Roe may include patients that have not had appointments cancelled due to Covid-19 because before the effective filing date of the claimed invention it was known to one of ordinary skill in the art for only 30%-50% of patient’s surgery appointments to be cancelled, meaning that 50%-70% have not been.).
It would have been obvious to modify the modified combination of Hu/Kowalczyk/ Connolly/Rajan to incorporate the teachings of Kowalczyk for at least the same reasons discussed above in claim 1 and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Regarding claim 7, depending on claim 6, Hu further discloses wherein each of the health-related predictions is personalized for a patient associated with a patient record in the second set of patient records ([0053] discloses generating a personalized time-varying predictive patterns of the global risk factors for a new patient by utilizing global risk factors, i.e., the established patterns; [0076] further discloses that this is a prediction of a personalized risk of a patient to a target event, e.g., hospitalization needed as discussed in [0073] and shown in Fig. 5B; therefore the prediction is interpreted as being personalized for the patient which is associated with the patient record in the second set of patient records as discussed above in claim 1).

Claim 10 and 17 recite substantially similar limitations as those already addressed in claim 3, and, as such, are rejected for substantially the same reasons as given above.

Claim 11 and 18 recite substantially similar limitations as those already addressed in claim 4, and, as such, are rejected for substantially the same reasons as given above.

Claim 12 and 19 recite substantially similar limitations as those already addressed in claim 5, and, as such, are rejected for substantially the same reasons as given above.

Claim 13 recites substantially similar limitations as those already addressed in claim 6, and, as such, is rejected for substantially the same reasons as given above.

Claim 14 recites substantially similar limitations as those already addressed in claim 7, and, as such, is rejected for substantially the same reasons as given above.

Claim 20 recites substantially similar limitations as those already addressed in the combination of claims 6 and 7, and, as such, is rejected for substantially the same reasons as given above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER B WEHRLY whose telephone number is (303)297-4433. The examiner can normally be reached Monday - Friday, 8:30 - 4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason B. Dunham can be reached on (571) 272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER B WEHRLY/Examiner, Art Unit 3686                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1   Examiner notes that the instant claims are analogous to the method of organizing human activity of MPEP 2106.04(a)(2)(II)(C)(iii) stating an example of managing personal behavior is “a mental process that a neurologist should follow when testing a patient for nervous system malfunctions, In re Meyer, 688 F.2d 789, 791-93, 215 USPQ 193, 194-96 (CCPA 1982).”